                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                             Chapter 11

TK HOLDINGS, INC., et al.,                                         Case No. 17-11375 (BLS)

                            Debtors.1                              (Jointly Administered)

Eric D. Green, as Trustee of the Takata Airbag
Tort Compensation Trust Fund,

                            Plaintiff,

v.                                                                 Adv. Pro. No. 20-51004 (BLS)

Mitsui Sumitomo Insurance Company, Limited,

                            Defendant.                             Hearing Date: April 28, 2021 at 1:30 p.m. (ET)



                                             NOTICE OF HEARING

         PLEASE TAKE NOTICE that, with permission from the Court, a hearing has been

scheduled for April 28, 2021 at 1:30 p.m. (prevailing Eastern Time) in the above-captioned

adversary proceeding regarding Defendant’s Motion to Dismiss [Adv. Docket No. 37] and the

briefing filed in connection therewith.


Dated: April 15, 2021                                    BLANK ROME LLP
       Wilmington, Delaware
                                                         /s/ Stanley B. Tarr
                                                         Stanley B. Tarr (DE No. 5535)
                                                         1201 N. Market Street, Suite 800
                                                         Wilmington, Delaware 19801

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: Takata
Americas (9766); TK Finance, LLC (2753); TK China, LLC (1312); TK Holdings Inc. (3416); Takata Protection Systems
Inc. (3881); Interiors in Flight Inc. (4046); TK Mexico Inc. (8331); TK Mexico LLC (9029); TK Holdings de Mexico,
S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de C.V. (N/A); Takata de Mexico, S.A. de C.V. (N/A); and
Strosshe-Mex, S. de R.L. de C.V. (N/A) (collectively, the “Debtors”). Except as otherwise set forth herein, the Debtors’
international affiliates and subsidiaries are not debtors in these Chapter 11 cases. The location of the Debtors’ corporate
headquarters is 2500 Takata Drive, Auburn Hills, Michigan 48326.



152775.01000/125319710v.1
                            Telephone:    (302) 425-6400
                            E-mail:       tarr@blankrome.com

                            -AND-

                            BROWN RUDNICK LLP
                            David J. Molton (admitted pro hac vice)
                            Gerard T. Cicero (admitted pro hac vice)
                            Seven Times Square
                            New York, New York 10036
                            Telephone:    (212) 209-4800
                            E-mail:       dmolton@brownrudnick.com
                                          gcicero@brownrudnick.com

                            -AND-

                            GILBERT LLP
                            Kami E. Quinn (admission pro hac vice pending)
                            Emily P. Grim (admission pro hac vice pending)
                            700 Pennsylvania Avenue, SE
                            Suite 400
                            Washington, DC 20003
                            Telephone:    (202) 772-2200
                            E-mail:       quinnk@gilbertlegal.com
                                          grime@gilbertlegal.com
                                          abrishamim@gilbertlegal.com

                            Attorneys for Eric D. Green, in his capacity as
                            Trustee of the Takata Airbag Tort Compensation
                            Trust Fund




152775.01000/125319710v.1
